

116 HRES 405 IH: Commemorating the 50th anniversary of the Apollo 11 Mission, and supporting the week of July 16 through July 20 as the Apollo 50 Celebration Week.
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 405IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Ms. Matsui (for herself, Mr. Shimkus, and Ms. Roybal-Allard) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONCommemorating the 50th anniversary of the Apollo 11 Mission, and supporting the week of July 16
			 through July 20 as the Apollo 50 Celebration Week.
	
 Whereas Congress enacted the Act of August 12, 1946 (60 Stat. 997; ch. 955, 1), to establish a National Air Museum, later known as the Smithsonian’s National Air and Space Museum (NASM), to commemorate and memorialize the American story of human flight in the atmosphere and in outer space;
 Whereas Congress enacted the Act of July 29, 1958 (commonly known as the National Aeronautics and Space Act) (72 Stat. 426–438; 42 U.S.C. 2451 et seq.), to declare a policy of peaceful space activities designed for the benefit of humankind and to establish the National Aeronautics and Space Administration (NASA);
 Whereas, in July of 1960, NASA announced the creation of the Apollo Program, the Nation’s first orchestrated initiative to ferry humankind out of Earth’s orbit and to the Moon;
 Whereas, on July 20, 1969, the Apollo 11 Mission succeeded in landing the spacecraft Eagle on the surface of the Moon, piloted by two American astronauts, the first humans to ever make landfall on another celestial body;
 Whereas, on July 20 and 21, 1969, those brave Americans became the first humans to set foot on the surface of the Moon, forever changing Earth’s relationship with the heavens;
 Whereas this momentous event was watched in wonder by hundreds of millions of people back on Earth, including the hundreds of thousands of NASA civilian and military staff and partners who made the Apollo Program possible;
 Whereas the Apollo Program continued through December of 1972 and spurred the greatest development of human scientific and technological understanding of any decade to that point, leading to advances in rocketry, spaceflight, avionics, telecommunications, and computers, on which the American public still relies today;
 Whereas the National Air and Space Museum opened on the American Bicentennial in July 1976 as a birthday gift to the country in celebration of the Nation’s highest achievements, under the leadership and vision of Museum Director, NASA astronaut, and Apollo 11 Command Module Pilot Michael Collins;
 Whereas NASA continues to pursue space exploration on behalf of the American people to increase humankind’s understanding of the heavens; and
 Whereas the National Air and Space Museum continues to memorialize the history of American discovery and invention, and seeks to educate and inspire new generations of innovators and explorers to ensure that our future achievements in space are fully empowered by the achievements of the past: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates the National Aeronautics and Space Administration (NASA), the Apollo astronauts, and the American people on the 50th anniversary of the successful Apollo 11 Mission;
 (2)recognizes and celebrates the 50 years of cultural and technological history, legacy, and achievements of the Apollo Program;
 (3)recognizes the achievements of all the administrators, astronauts, engineers, scientists, and staff members who contributed to the success of the Apollo Program;
 (4)reaffirms the commitment of the House of Representatives to the policy declared in 1958 of peaceful space exploration for the benefit of humankind;
 (5)applauds the culmination of a year’s long effort by the National Air and Space Museum to lead a once-in-a-generation national conversation on the legacy of the Apollo Program and to challenge a new century of pioneers to take our next giant leap;
 (6)requests the Secretary, Smithsonian Institution, the Administrator, National Aeronautics and Space Administration, the Executive Secretary, National Space Council, and the Secretary, Department of the Interior, to coordinate and make such appropriate arrangements as to express the Government’s recognition of the Apollo Program’s achievements in and around the Nation’s capital and the National Mall during the Apollo 50 Celebration Week;
 (7)requests the Secretary, Department of the Interior, to make unique and one-time arrangements for the display of NASA and Smithsonian artifacts, displays, digital content or film footage, as appropriate, in and around the vicinity of the National Mall, including the surface of the Washington Monument; and
 (8)respectfully requests that the Clerk of the House of Representatives transmit an enrolled copy of this resolution to the Secretary, Smithsonian Institution and Director, National Air and Space Museum.
			